CONN, J.
Where a will attempts to set up two charitable trusts, the second to take effect upon the termination of the first, and the first fails for invalidity, full effect may be given the second trust, if it be otherwise valid, unless the trusts are so interwoven in an entire scheme that to give effect to the second trust would work an injustice among the beneficiaries or defeat the testator’s wishes.
Judgment reversed.
Marshall, C. J., Robinson, Allen and Conn, JJ., concur. Day, J., concurs in judgment of reversal. Jones, J., dissents. •